Cowles, Justice.
The foreclosure sale, in this case, was regular in all respects, although the paper in which the notice of sale was published was not well calculated to give that general information which in such cases should have been afforded. But there is nothing to impeach the title of the purchaser, while there would be great difficulty in devising a mode by which he could be indemnified in case the sale were now set aside. In order to insure, as a general rule, good prices under foreclosure sales, the sales should not be set aside except for good and substantial reasons. Otherwise, purchasers at such sales would be deterred from bidding.
Eor these reasons, and as no party now offers to take the premises at an advanced price upon the original bid, the motion to set aside the sale must be denied, but without costs to either party.